Exhibit 10.39

 

[g51691kei001.jpg]

 

Wells Fargo Trade Capital

 

100 Park Avenue

 

New York, NY 10017

 

212 703-3500

 

212 703-3520 Fax

 

 

 

February 18, 2010

 

Mr. Lance Arneson

Rafaella Apparel Group, Inc.

1411 Broadway

New York, NY 10018

 

Re: Amendment

 

Dear Mr. Arneson:

 

Reference is made to the Factoring Agreement between RAFAELLA APPAREL GROUP,
INC. (“Client”) and WELLS FARGO TRADE CAPITAL, LLC (“Factor”), bearing the
effective date of December 19, 2008 (as amended or otherwise modified, the
“Factoring Agreement”).

 

Anything in the Factoring Agreement to the contrary notwithstanding:

 

1.           The commission which Client is obligated to pay to Factor on
Client’s invoices dated on or after February 16, 2010 owing by the customer(s)
specified on Schedule A annexed hereto (each, a “Surcharge Customer”) which are
credit approved by Factor, in Factor’s sole discretion, and are on selling terms
not exceeding the selling terms set forth on Schedule A for such Surcharge
Customer (each, a “Special Approved Invoice”) shall be the rate set forth in the
Factoring Agreement plus the surcharge set forth on Schedule A for such
Surcharge Customer.

 

2.           Without limiting Factor’s right to charge Client’s account with
Factor for all other Obligations (as defined in the Factoring Agreement), Factor
shall charge Client’s account for the Credit Loss Percentage of Credit Losses as
set forth on Schedule A arising from sales to a Surcharge Customer as and when
such Credit Losses are incurred by Factor. For the purposes of this letter
agreement, the term “Credit Losses” shall mean the aggregate net amount of any
Special Approved Invoice which remains wholly or partially unpaid solely and
exclusively from the financial inability of the applicable Surcharge Customer to
pay the Special Approved Invoice at maturity.

 

3.           Factor may at any time terminate this letter agreement by giving
Client at least 10 days prior notice of termination. Such termination will not
affect Client’s or Factor’s rights hereunder with respect to any Special
Approved Invoice created on or before the effective date of such termination,
and the Factoring Agreement will continue in full force and effect in accordance
with the terms thereof, but this letter agreement shall not apply to any
invoices created after the effective date of such termination by Factor.

 

1

--------------------------------------------------------------------------------


 

4.              Whether or not Factor terminates this letter agreement, Factor
shall be under no obligation at any time to credit approve any of Client’s
invoices to any Surcharge Customers.

 

5.           In addition, the first sentence of paragraph 9.1 of the Factoring
Agreement is amended to read as follows:

 

“9.1 Term. This Agreement shall begin as of the effective date hereof and shall
continue until December 19, 2011 and thereafter shall be automatically renewed
from year to year unless terminated as of December 19, 2011 or any anniversary
thereof by Client giving Factor at least sixty (60) days prior written notice by
registered or certified mail, return receipt requested.”

 

6.           This letter agreement amends, restates and supersedes in the
entirety any other agreement or understanding, whether written or oral,
regarding surcharges heretofore entered into between Factor and Client.

 

Except as herein amended or modified, the Factoring Agreement is hereby ratified
and confirmed.

 

 

Very truly yours,

 

 

 

WELLS FARGO TRADE CAPITAL, LLC

 

 

 

/s/ John Szwalek

 

John Szwalek

 

Senior Vice President

 

 

AGREED:

 

RAFAELLA APPAREL GROUP, INC.

 

 

By:

/s/ Lance D. Arneson

 

 

 

Lance D. Arneson

2/26/10

 

 

 

 

 

 

 

Title:

CFO

 

 

 

2

--------------------------------------------------------------------------------

 